          Case 7:18-cv-01790-PMH Document 95 Filed 08/25/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 PATRICK CHIDUME,
                                    Plaintiff,
 v.
                                                                  ORDER
 GREENBURGH-NORTH CASTLE
 UNION FREE SCHOOL DISTRICT, et al.,                              18-CV-01790 (PMH)

                                    Defendants.
 ---------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

        Counsel for defendant and plaintiff pro se appeared today at 9:30 a.m. by telephone for a

case management conference. Plaintiff confirmed, concerning the sole discovery issue remaining,

that he is not in possession, custody, or control of documents showing that payment to him for the

February 2018 winter break was taken out of his sick leave bank. Accordingly, all discovery is

complete. Defendant advised the Court of its intention to move for summary judgment.

        The Court directed that defendant serve its Rule 56.1 Statement pursuant to Rule 4.E.ii of

the Court’s Individual Practices on plaintiff by September 24, 2021; plaintiff shall respond to each

statement thereby producing a single document containing defendant’s statement of material facts

and plaintiff’s responses, pursuant to Rule 4.E.iv of the Court’s Individual Practices, which

plaintiff shall serve on defendant by October 8, 2021; defendant shall file its pre-motion letter

pursuant to Rule 4.E.vii by October 15, 2021; and plaintiff shall file his response thereto by

October 22, 2021.

        The Clerk of Court is respectfully requested to mail a copy of this Order to plaintiff.

SO ORDERED:

Dated: White Plains, New York
       August 25, 2021

                                                              _______________________________
                                                              Philip M. Halpern
                                                              United States District Judge
